GEORGE W. DRAPER III, C.J.
Robert Sorenson (Appellant) appeals from a judgment denying his petition for writ of habeas corpus. Appeal dismissed.
We have a duty to initially determine whether we have jurisdiction. If we lack jurisdiction to entertain an appeal, then it should be dismissed. Fischer v. City of Washington, 55 S.W.3d 372, 377 (Mo.App. E.D.2001). Here, Appellant seeks to appeal from the circuit court’s judgment denying his petition for writ of habeas corpus. An appeal does not lie from the denial of a petition for habeas corpus. Blackmon v. Missouri Board of Probation and Parole, 97 S.W.3d 458 (Mo. banc 2003); McDermott v. State, 120 S.W.3d 261, 262 (Mo.App. E.D.2003).
We issued an order directing Appellant to show cause why his appeal should not be dismissed. Appellant has filed a response in which he argues that he has a constitutional right to have the trial court’s ruling reviewed when his rights have been violated. However, even though Appellant may not have the right to appeal the ruling, he has a remedy. A petitioner’s remedy where a petition for writ of habeas corpus is denied is to file a new writ petition in a higher court. Webster v. Purkett, 110 S.W.3d 832, 837 (Mo.App. E.D.2003). Appellant has not filed a new writ petition.
The appeal is dismissed for lack of an appealable judgment.
LAWRENCE G. CRAHAN and GLENN A. NORTON, JJ., concur.